

Exhibit 10.1
 
 
NEMAURA MEDICAL, INC.
Advanced Technology Innovation Centre,
Loughborough University Science and Enterprise Parks,
5 Oakwood Drive, Loughborough, Leicestershire
LE11 3QF
United Kingdom






[_________], 2017


[Name and address of director]


Re: Director Agreement


Dear [________]:


Nemaura Medical, Inc., a Nevada corporation (the “Company”), is pleased to offer
you a position as a director and committee membership on its Board of Directors
(the “Board”).  This letter shall constitute an agreement (the “Agreement”)
between you and the Company and contains all the terms and conditions relating
to the services you are to provide.


1.    Term.  This Agreement shall be for the ensuing year, effective as of the
date of this Agreement. Your term as director shall continue subject to the
provisions in Section 8 below or until your successor is duly elected and
qualified.  The position shall be up for re-election each year at the annual
stockholders’ meeting and upon re-election, the terms and provisions of this
Agreement shall remain in full force and effect.


2.   Services.  You shall render services as a member of the Board.  You shall
be required to attend all meetings of the Board called from time to time either
in-person or by telephone.  Should you be elected to serve on a committee of the
Board, you shall be required to attend such number of meetings of such committee
as required by its members pursuant to the charter of such committee or as may
be called from time to time.  As an independent director, you may also be
required to attend at least one (1) meeting with the other independent directors
without the presence of the Company’s officers and non-independent directors. 
The services described in this Section 2 shall hereinafter be referred to as
your “Duties.”
 
3.   Services for Others.  You shall be free to represent or perform services
for other persons during the term of this Agreement.  You agree, however, that
you do not presently perform and do not intend to perform, during the term of
this Agreement, similar Duties, consulting, or other services for companies
whose businesses are or would be, in any way, competitive with the Company
(except for companies previously disclosed by you to the Company in writing). 
Should you propose to perform similar Duties, consulting, or other services for
any such company, you agree to notify the Company in writing in advance
(specifying the name of the organization for whom you propose to perform such
services) and to provide information to the Company sufficient to allow it to
determine if the performance of such services would conflict with areas of
interest to the Company.


1

--------------------------------------------------------------------------------



4.   Compensation.


4.1.   Cash.  You shall receive cash compensation of £1,250 for each quarter per
calendar year of service under this Agreement on a pro-rated basis.
Notwithstanding the foregoing to the contrary, all fees are subject to approval
and/or change as deemed appropriate by the Compensation Committee of the Board. 
You shall be reimbursed for reasonable expenses documented and incurred by you
in connection with the performance of your Duties (including travel expenses for
meetings you attend in-person).


4.2.   Stock Options.   You will receive, on an annual basis, an option to
purchase 20,000 shares of the Company's common stock (the "Stock Options").  The
initial Stock Options shall be awarded on the date of the Company’s first public
offering following the date of this Agreement at an exercise price equal to the
public offering price for such offering.  All subsequent Stock Options granted
hereunder shall be issued at fair market value on the date of grant as
determined by the Board and/or Compensation Committee under the Company's 2017
Omnibus Equity Incentive Plan  (the "Plan"). Following the closing of such
public offering, the Company shall deliver to you documents evidencing the grant
of Stock Options. The Stock Options shall fully vest and become exercisable on
the first anniversary of the issuance date of the Stock Options (provided that
you have remained in the service of the Company as a director during such
vesting period). The Stock Options shall expire upon the earlier of (i) five
years from the date of issuance of the Stock Options, (ii) 90 days following the
termination of your service to the Company as a director (for a reason other
than the your total and permanent disability or death in accordance with the
Plan), or (iii) upon a change in control of the Company as provided in the Plan.
Any unvested Stock Options shall terminate upon cessation of services to the
Company.


4.3.   Service on Board Committee(s). Should you be named to serve on any board
committee, the cash compensation indicated in 4.1 above shall be  inclusive of
service on any board committee(s).


5.   D&O Insurance Policy.  During the term under this Agreement, the Company
shall include you as an insured under an officers and directors insurance policy
with coverage determined annually by the Company and the Board.


6.   No Assignment.  Because of the personal nature of the services to be
rendered by you, this Agreement may not be assigned by you without the prior
written consent of the Company.


7.   Confidential Information; Non-Disclosure.  In consideration of your access
to the premises of the Company and/or you access to certain Confidential
Information of the Company, in connection with your business relationship with
the Company, you hereby represent and agree as follows:


7.1.     Definition.  For purposes of this Agreement, the term “Confidential
Information” means:


a. Any information that the Company possesses that has been created, discovered,
or developed by or for the Company, and that has or could have commercial value
or utility in the business in which the Company is engaged; or
 
2

--------------------------------------------------------------------------------



b. Any information that is related to the business of the Company and is
generally not known by non-Company personnel.
 
c. By way of illustration, but not limitation, Confidential Information includes
trade secrets and any information concerning products, processes, formulas,
designs, inventions (whether or not patentable or registrable under copyright or
similar laws, and whether or not reduced to practice), discoveries, concepts,
ideas, improvements, techniques, methods, research, development and test
results, specifications, data, know-how, software, formats, marketing plans, and
analyses, business plans and analyses, strategies, forecasts, customer and
supplier identities, characteristics, and agreements.


7.2.     Exclusions.  Notwithstanding the foregoing, the term Confidential
Information shall not include:


a. Any information that becomes generally available to the public other than as
a result of a breach of the confidentiality portions of this Agreement, or any
other agreement requiring confidentiality between the Company and you;


b. Information received from a third party in rightful possession of such
information who is not restricted from disclosing such information; and
 
c. Information known by you prior to receipt of such information from the
Company, which prior knowledge can be documented.


7.3.      Documents.  You agree that, without the express prior written consent
of the Company, you will not remove from the Company's premises, any notes,
formulas, programs, data, records, machines, or any other documents or items
that in any manner contain or constitute Confidential Information, nor will you
make reproductions or copies of same. In the event you receive any such
documents or items by personal delivery from any duly designated or authorized
personnel of the Company, you shall be deemed to have received the express
written consent of the Company.  In the event that you receive any such
documents or items, other than through personal delivery as described in the
preceding sentence, you agree to inform the Company promptly of your possession
of such documents or items.  You shall promptly return any such documents or
items, along with any reproductions or copies to the Company upon the Company's
demand, upon termination of this Agreement, or upon your termination or
Resignation, as defined in Section 8 herein.


7.4.      No Disclosure.  You agree that you will hold in trust and confidence
all Confidential Information and will not disclose to others, directly or
indirectly, any Confidential Information or anything relating to such
information without the prior written consent of the Company, except as maybe
necessary in the course of your business relationship with the Company. You
further agree that you will not use any Confidential Information without the
prior written consent of the Company, except as may be necessary in the course
of your business relationship with the Company, and that the provisions of this
Section 7.4 shall survive termination of this Agreement.
 
3

--------------------------------------------------------------------------------



8.     Termination and Resignation.  Your membership on the Company’s Board may
be terminated for any or no reason at a meeting called expressly for that
purpose by a vote of the stockholders holding at least fifty percent (50%) of
the shares of the Company’s issued and outstanding shares entitled to vote.  You
may also terminate your membership on the Board for any or no reason by
delivering your written notice of resignation to the Company (“Resignation”),
and such Resignation shall be effective upon its acceptance by the Board,
provided, however, that if the Board has not acted on such written notice within
ten days from its date of delivery, then your Resignation shall upon the tenth
day be deemed accepted by the Board.  Upon the effective date of the termination
or Resignation, your right to compensation hereunder will terminate subject to
the Company's obligations to pay you any cash compensation (or equivalent value
in shares of the Company’s common stock) that you have already earned and to
reimburse you for approved expenses already incurred in connection with your
performance of your Duties as of the effective date of such termination or
Resignation.


9.     Governing Law. All questions with respect to the construction and/or
enforcement of this Agreement, and the rights and obligations of the parties
hereunder, shall be determined in accordance with the laws of the State of New
York applicable to agreements made and to be performed entirely in the State of
New York without regard to any conflicts of law principles that would result in
the application of the laws of another jurisdiction.
 
10.     Entire Agreement; Amendment; Waiver; Counterparts.  This Agreement
expresses the entire understanding with respect to the subject matter hereof and
supersedes and terminates any prior oral or written agreements with respect to
the subject matter hereof.  Any term of this Agreement may be amended and
observance of any term of this Agreement may be waived only with the written
consent of the parties hereto.  Waiver of any term or condition of this
Agreement by any party shall not be construed as a waiver of any subsequent
breach or failure of the same term or condition or waiver of any other term or
condition of this Agreement.  The failure of any party at any time to require
performance by any other party of any provision of this Agreement shall not
affect the right of any such party to require future performance of such
provision or any other provision of this Agreement.  This Agreement may be
executed in separate counterparts each of which will be an original and all of
which taken together will constitute one and the same agreement, and may be
executed using facsimiles of signatures, and a facsimile of a signature shall be
deemed to be the same, and equally enforceable, as an original of such
signature.


[Remainder of Page Left Blank Intentionally]
 
4

--------------------------------------------------------------------------------

This Agreement has been executed and delivered by the undersigned and is made
effective as of the date set first set forth above.




Sincerely,
 
NEMAURA MEDICAL, INC.
 
 
By: __________________________
Name: Dewan F. H. Chowdhury
Title: Chief Executive Officer







AGREED AND ACCEPTED:






_________________________
[Name of Director]




5